DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 04/07/2021 has been entered. Claim 2 has been cancelled. Claims 1, 9-11, 13, 15, 16, and 19 have been amended. Claims 1, 3-20 are pending in this Application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140200423 A1 (cited in the IDS 06/10/2019; hereinafter referred to as “Eisen”).
Regarding claim 10, Eisen teaches a pulse oximetry device (abstract), the device comprising:
at least two light sources having different wavelengths (50; paragraphs [0045]-[0047]; as shown in Figure 4);
at least one detector responsive to said different wavelengths (52; paragraphs [0045]-[0047]; as shown in Figure 4);
a wrist strap (as shown in Figures 4-5); and
a casing coupled to the wrist strap for housing the at least two light sources and the at least one detector (34 and 36; paragraphs [0041]; as shown in Figures 4-6);
wherein each of the at least two light sources and the at least one detector is angled generally toward a virtual center point of the distal end of a wearer's ulna bone and each of the at least two light sources and the at least one detector has a different axis (as shown in Figures 4-7, 16A-E), and

Regarding claim 11, Eisen teaches wherein each of the at least two light sources and the at least one detector is positioned within the casing such that when the wrist strap is affixed around the wearer's wrist the least two light sources and the at least one detector are positioned adjacent to the distal end of the ulna and closer to the ulna than the radius, and the at least one detector is positioned to detect light emitted from the at least two light sources (paragraph [0043]; as shown in Figures 4-7, 16A-E).
Regarding claim 12, Eisen teaches wherein at least one of the at least two light sources and the at least one detector comprises a generally dome-shaped or conical-shaped structure that assists to fixate the pulse oximetry device, and its corresponding at least two light source(s) and at least one detector, at a fixated area corresponding to a distal end of a wearer's ulna bone (40; paragraphs [0043]-[0045], [0052], as shown in Figures 4-7, 16A-E).

Claim(s) 13, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100168531 A1 (hereinafter referred to as “Shaltis”).
Regarding claim 13, Shaltis, a noninvasive vital sign monitoring system, teaches a pulse oximetry device (paragraph [0035]), the device comprising:
at least two light sources having different wavelengths (paragraph [0025]; Figure 1);
at least one detector responsive to said different wavelengths (paragraph [0025]; Figure 1);
a wrist strap (12; paragraphs [0025]-[0027]; Figures 1-2a-b); and
a casing coupled to the wrist strap for housing the at least two light sources and the at least one detector (as shown in Figure 1);
wherein the casing comprises a first portion (15; Figure 1) and a second portion (11; Figure 1) that extend at an angle relative to each other, with a display fixed to the first portion (paragraph [0032]; Figure 1) and the at least two light sources and the at least one detector fixed to the second portion (as shown in Figure 1), and

Regarding claim 19, Shaltis teaches wherein each of the at least two light sources and the at least one detector is positioned within the casing such that when the wrist strap is affixed around the wearer's wrist the least two light sources and the at least one detector are positioned adjacent to the distal end of the ulna and closer to the ulna than the radius, and the at least one detector is positioned to detect light emitted from the at least two light sources (can be large enough to fit around the wrist; paragraph [0040]; can be positioned such that the emitter and detectors are positioned closer to the ulna; Figures 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaltis as applied to claim 13 above, and further in view of Eisen.
Regarding claim 15, Shaltis does not explicitly teach wherein the casing is strong enough to maintain the positioning of the at least two light sources and the at least one detector when the device is worn by a wearer, while simultaneously having slight pliability or elasticity to act as a movement dampening cushion that reduces measurement artifacts of the pulse oximetry device resulting from movement of the wearer.
However, Eisen teaches wherein the casing is strong enough to maintain the positioning of the at least two light sources and the at least one detector when the device is worn by a wearer (paragraph [0040]), while simultaneously having slight pliability or elasticity to act as a movement dampening cushion that reduces measurement artifacts of the pulse oximetry device resulting from movement of the wearer .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaltis as applied to claim 13 above, and further in view of US 20140275852 A1 (hereinafter referred to as “Hong”).
Regarding claim 17, Shaltis does not explicitly teach wherein the casing comprises aluminum or thermoplastic urethane (TPU).
However, Hong, a wearable monitoring device, teaches wherein the casing comprises aluminum or thermoplastic urethane (TPU) (paragraphs [0164]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shaltis, for the housing to be made out of aluminum, as taught by Hong, because doing so provides a material giving the housing structural rigidity (paragraphs [0164]).
Regarding claim 18, Shaltis, in view of Hong, does not explicitly teach wherein the casing has a durometer of between 25 Shore A and 35 Shore A.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed wherein the casing has a durometer of between 25 Shore A and 35 Shore A, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Allowable Subject Matter
Claims 1, 3-9, and 20 are allowed.
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, Shaltis, does not teach or suggest wherein the first portion of the casing and the second portion of the casing together are generally “L” shaped.
As such the prior art does not teach or suggest the limitations of the claim in combination with the claims it is dependent upon.
Regarding claim 16, Shaltis does not teach or suggest wherein the casing comprises a third portion that joins the first portion and the second portion of the casing, where the third portion allows for slight angular movement between the first portion and the second portion of the casing in response to normal forces while the pulse oximetry device is being worn by a user
As such the prior art does not teach or suggest the limitations of the claim in combination with the claims it is dependent upon.

Response to Arguments
Applicant’s arguments, filed on 04/07/2021, with respect to claim objections, 35 USC 112(b) rejections, and 35 USC 103 rejections for claims 1, 3-9, and 20 have been fully considered and are persuasive.  The claim objections, 35 USC 112(b) rejections, and 35 USC 103 rejections for claims 1, 3-9, and 20 have been withdrawn. 

Applicant’s arguments, filed on 04/07/2021, with respect to the rejection(s) of claim(s) 13 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 102(a)(1) as being anticipated by Shaltis.

Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. 
Regarding claim 10, Applicant argues that US 2014/0200423 A1 (Eisen) does not teach the limitation “wherein each of the at least two light source and the at least one detector is angled generally toward a virtual center point of the distal end of a wearer’s ulna bone and each wherein the virtual center point is located a spaced distance apart from a surface of the wearer’s ulna bone”. Specifically Applicant argues that Eisen only teaches a light sources configured to emit light at a surface of an ulna bone and that no embodiment provided in the Eisen reference teaches the light sources aiming light at a virtual center. 
Examiner respectfully disagrees. Based on the broadest reasonable interpretation, the limitation “at least two light sources and the at least one detector is angled generally toward a virtual center point of the distal end of a wearer’s ulna bone” is understood to mean the light sources are angled such that the light emitted by the light source would propagate in such a way as to penetrate the surface of the ulna bone, and not only reflect off the surface of the ulna bone. Further it would be understood the invention of the instant Applicant is designed to be used by user’s with varying wrist sizes. As such a center point would be different for different user’s as the ulna would be positioned differently for different users. 
As shown in Figures 16A the light emitters 50A and 50B direct light towards the ulna bone. Though Eisen teaches explicitly that light is reflected off the surface of the ulna bone, the propagation of the light emitted by the light source, as angled, would necessarily penetrate the surface of the ulna bone thus reaching generally towards “a virtual center”. Further based on a user’s wrist size it is possible that the light sources as angled would propagate light such that it reaches an actual center of a user’s ulna. 
As such the Applicant’s argument is unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791